DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-89, drawn to a device and method for analyzing electric properties and extracting a charged bio/chemical material of a fluid sample.
Group II, claims 90-141, drawn to a device and method for analyzing a fluid sample comprising an assay plate using sensing chip.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of device comprising a first plate and a second plate, wherein: the first and second plates are movable relative to each other into an open configuration and a closed configuration, and each of the first and second plates respectively comprise an inner surface that has a sample contact area for contacting a fluid sample, spacers that are fixed on at least one of the first and second plates and have a predetermined substantially uniform height; wherein in the open configuration, the first and second plates are partially or entirely separated apart to enable the fluid sample to be deposited on at least one of the first and second plates, wherein a spacing between the first and second plates is not regulated by the spacers; and wherein in the closed configuration, which is configured after the fluid sample is deposited on at least one of the first and second plates in the open configuration, at least part of the fluid sample is compressed by the first and second plates into a layer of substantially uniform thickness, and is substantially stagnant relative to the first and second plates, wherein the uniform thickness of the layer is confined by the inner surfaces of the first and second plates and is regulated by the spacers, and wherein the average spacing between the inner surfaces of the first and second plates is less than 200 µm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Luka, J US 2005/0000811 A1, hereinafter Luka, in view of Ronaghi, et al. US 2013/0008789 A1 hereafter ‘Ronaghi.
Luka discloses a device (Fig 1; par 46), comprising: a lid and well plate as a first plate and a second plate (Fig 1; par 46), wherein: the first and second plates are movable relative to each other into an open configuration and a closed configuration (pars 46 and 295), and each of the first and second plates respectively comprise an inner surface that has a sample contact area for contacting a fluid sample (pars 46-47, 295)); spacers that are fixed on at least one of the first and second plates and have a predetermined substantially uniform height (Figs 1-2, par 189, 294); and a first and a second electrode fixed to at least one of the first and second plates (Fig 1), wherein in the open configuration, the first and second plates are partially or entirely separated apart to enable the fluid sample to be deposited on at least one of the first and second plates (pars 62, 295), wherein a spacing between the first and second plates is not regulated by the spacers (pars 62, 295); and wherein in the closed configuration, which is configured after the fluid sample is deposited on at least one of the first and second plates in the open configuration (pars 62, 295), at least part of the fluid sample is compressed by the first and second plates into a layer of substantially uniform thickness (Figs 1-2) and is substantially stagnant relative to the first and second plates (pars 294-295), wherein the uniform thickness of the layer is confined by the inner surfaces of the first and second plates and is regulated by the spacers (pars 294-295), and wherein the at least part of the sample is between the first plate and the second plate (Fig 1). 
Luka fails to disclose wherein the average spacing between the inner surfaces of the first and second plates is less than 200 µm. 
However, Ronaghi discloses wherein the average spacing between the inner surfaces of the first and second plates is less than 200 µm (par 54). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Luka to provide wherein the average spacing between the inner surfaces of the first and second plates is less than 200 µm, as taught by Ronaghi, in order to provide the advantage of a known microfluidic device with wells including a fluid channels designed for the ability to move materials between sample wells, so as to allow an order of magnitude more tests to be conducted in parallel.
Since the common technical features are previously disclosed by the Luka reference in view of Ronaghi reference, these common features are not special and so Groups I-II lack unity. 
The special technical features of Group | include at least a first and a second electrode fixed to at least one of the first and second plates, which are not present in Group II. The special technical features of Group II include at least a well configured to host the sensing chip inside the well, wherein the sensing chip has a sensing surface, wherein the sensing surface of the sensing chip is in the same direction as the second inner surface of the second plate, which are not present in Group I. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797